Title: To James Madison from Robert Patterson, 1 January 1816
From: Patterson, Robert
To: Madison, James


                    
                        Sir,
                        
                            Mint of the United States
                            Jany 1st. 1816.
                        
                    
                    I have the honour, at this time, of laying before you, a Report of the operations of the Mint during the last year.
                    From the Statement of the Treasurer, herewith transmitted, it will appear, that during that period there have been struck at the Mint—
                    In gold coins, 635 pieces, amounting to $3,175 dollars;
                    In silver coins, 69,232 pieces, amounting to 17,308 dollars; Making in the whole 69,867 pieces, amounting to $20,483 dollars.
                    The high price of gold & silver bullion, for some time past, in the current paper money of the country, has prevented, &, as long as this shall continue to be the case, must necessarily prevent, deposits of these metals being made for coinage, to any considerable amount. But a fresh supply of copper having lately been received at the Mint, we have again resumed the coinage of cents: & it is believed that we shall, in the course of the year, should no failure in the expected supply of copper take place, be fully able to coin fifty tons weight; amounting to nearly 47,000 dollars; and that, with a regular supply of copper, which can readily be procured, on terms highly advantageous to Government, we can continue to coin 50 tons per annum, as long as it may be judged expedient.
                    The circulation of these copper coins, & of those heretofore issued from the Mint (amounting to 251,646 Dollars) & which must be still nearly all in the country, would, it is presumed, soon supply, in a great measure, the place of the small silver coins, which have now almost totally disappeared. I have the honour to be, Sir with the greatest respect & esteem, your most obed. servt.
                    
                        R Patterson
                    
                